[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                       SEPTEMBER 20, 2005
                                     No. 04-16000                       THOMAS K. KAHN
                               ________________________                     CLERK


                         D. C. Docket No. 03-00014-CR-WLS-1

UNITED STATES OF AMERICA,


                                                                      Plaintiff-Appellee,

                                            versus

VINCENT G. WILLIAMS,

                                                                      Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                           _________________________

                                   (September 20, 2005)

Before BIRCH, HULL and BOWMAN *, Circuit Judges.

PER CURIAM:


       *
        Honorable Pasco Bowman, II, United States Circuit Judge for the Eighth Circuit, sitting
by designation.
      On appeal, the defendant Vincent G. Williams appeals his 33-month

sentence on two main grounds: (1) that the government breached the plea

agreement by presenting evidence of defendant’s additional ongoing criminal

conduct and recommending denial of defendant’s requested three-level reduction

in his offense level for acceptance of responsibility under U.S.S.G. § 3E1.1, and

(2) that his sentence is in violation of United States v. Booker, 543 U.S. ___, 125

S. Ct. 738 (2005).

      After review and oral argument, we conclude that the district court did not

err in denying the defendant acceptance of responsibility under § 3E1.1 of the

Guidelines and in concluding that the government did not breach the plea

agreement.

      As to the Booker claim, we note that Williams’ plea agreement contained the

following sentence-appeal waiver:

             (H) Understanding that Title 18, United States Code,
             Section 3742, provides for appeal by a Defendant of
             Defendant’s sentence under certain circumstances,
             Defendant by this agreement waived any right to a
             direct appeal or other review of Defendant’s sentence by
             the District Court or Court of Appeals after conviction
             except in the case of an upward departure from the
             guidelines pursuant to 5K2.0 and 4A1.3 and any claim of
             ineffective assistance of counsel.

The right to appeal a sentence based on Booker grounds can be waived in a plea



                                          2
agreement entered prior to Booker. See United States v. Grinard-Henry, 399 F.3d

1294, 1297 (11th Cir.), cert. denied, 125 S. Ct. 2279 (2005); United States v.

Rubbo, 396 F.3d 1330, 1335 (11th Cir. 2005), petition for cert. filed, 73 U.S.L.W.

3734 (June 7, 2005) (No. 04-1663). We will enforce a sentence-appeal waiver

contained in a plea agreement where the government demonstrates that the district

court specifically questioned the defendant about the waiver during the plea

colloquy. See United States v. Benitez-Zapata, 131 F.3d 1444, 1446 (11th Cir.

1997).1

       In this case, the district court specifically questioned Williams about the

waiver during the plea colloquy, and Williams confirmed that he understood the

waiver. Further, Williams validly waived his right to appeal any sentence

imposed, and none of the exceptions to the waiver applies to this case. Moreover,

the language of the appeal waiver is sufficiently broad enough to waive an appeal

based on Booker grounds. Thus, Williams has waived his right to appeal based on

Booker. See Grinard-Henry, 399 F.3d at 1297; Rubbo, 396 F.3d at 1335.

       For all of these reasons, we affirm Williams’ sentence.

       AFFIRMED.



       1
        “[T]he determination of whether a defendant effectively – that is knowingly and
voluntarily – waived his right to appeal his sentence is a question of law that this court reviews
de novo.” United States v. Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993) (citations omitted).

                                                 3